        Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 1 of 43
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                             District
                                                       __________     of Colorado
                                                                   District of __________

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )         Case No.20-sw-00657-GPG
69300 Orion Trail, Montrose, CO, more fully described in               )
                     Attachment A                                      )
                                                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment (A) attached hereto and hereby incorporated by reference.


located in the             State and              District of              Colorado            , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment (B) attached hereto and hereby incorporated by reference.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
        21 U.S.C. § 841(a)(1)                      Possession with Intent to Distribute



          The application is based on these facts:
        See attached affidavit of TFO Blake McClellan


           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                               ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                              s/ Blake McClellan
                                                                                              Applicant’s signature

                                                                                      Blake McClellan, Task Force Officer
                                                                                              Printed name and title

Sworn to DQGVLJQHGE\UHDOLDEOHHOHFWURQLFPHDQV.

                5/29/20
Date:
                                                                                                Judge’s signature

City and state: Grand Junction, CO                                               Gordon P. Gallagher, U.S. Magistrate Judge
                                                                                              Printed name and title
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 2 of 43




                                           AFFIDAVIT

       I, Blake McClellan, a Task Force Officer (TFO) with the Drug Enforcement

Administration (DEA), being duly sworn, do hereby depose and state as follows:

                                     AFFIANT’S BACKGROUND

       1.      I am an “investigative or law enforcement officer” within the meaning of Section

2510(7) of Title 18, United States Code, and am authorized by law to conduct investigations and

make arrests for offenses in Title 18, United States Code, Section 2516.

       2.      I am currently employed by the Mesa County Sheriff’s Office as an Investigator

assigned to the Western Colorado Drug Task Force (WCDTF) and was so at all times relevant to

the facts contained herein. I have been employed as a sworn peace officer for over twenty-two

years and was assigned to the WCDTF in November 2012. The primary function of the WCDTF

is to investigate drug organizations. In November 2014, I was assigned to the DEA as a

federally deputized Task Force Officer. All of the information herein contained was compiled

by me in the course of a criminal investigation, including speaking with fellow law enforcement

officers and named citizens.

       3.      I have personally written and served numerous search warrants for residences,

computers, vehicles, and other items used in the trafficking of controlled substances; written

arrest affidavits for persons suspected of trafficking controlled substances; interviewed numerous

persons about the use and distribution of controlled substances; written affidavits for the

interception of telephonic communication; and completed investigations into money laundering

and financial crimes. As a result of this experience, I am familiar with the ways in which

controlled substance traffickers conduct business, including but not limited to, methods of

importing, manufacturing and distributing controlled substances; methods of laundering the
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 3 of 43




profits gleaned from the sales of controlled substances; and the use of telephonic devices and

other telecommunications methods to conduct transactions.

       4.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators exist when persons use

residential homes for cultivating marijuana. Indicators for homes that contain marijuana grows

include, but are not limited to, the following:

               a.      Homes used to grow marijuana are outfitted with dozens of high output

       lights and ballasts. These lights create the artificial light that allows the process of

       photosynthesis to occur and the marijuana plants to grow. These lights use large amounts

       of electricity each month and can be on for up to 24 hours a day. The US Energy

       Information Administration (EIA) collects and records average household electrical

       usage in the United States. During 2017, the EIA reported the average monthly electrical

       usage for Colorado households was 678 Kilowatts (kW). I know from training and

       experience that typical homes use 500 to 1500 kW of electricity per month. Electrical

       usage in excess of 1,500 kW per month is a very good indicator that the home is being

       used to grow marijuana. There are few reasons that can account for large amounts of

       electrical consumption in residential homes, other than the use of high output lights and

       ballasts found in marijuana grows.

               b.      Many residential marijuana grow homes are not occupied. The heat and

       humidity from the marijuana grow and the use of chemicals make the homes

       uncomfortable to be in for long periods of time. The growers will come to harvest the

       marijuana or tend to the marijuana grow every few days. I know that conducting

       surveillance on homes and establishing that they are not being lived in is an indicator
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 4 of 43




       they are used to grow marijuana. This is especially true when seeing elevated levels of

       electrical consumption at homes surveillance has established as being unoccupied, or

       only visited infrequently.

               c.     Because many marijuana grow homes are often unoccupied, I know the

       homes seldom contain items of evidentiary value other than the marijuana plants and

       growing equipment. The marijuana growers know the homes may be the target of law

       enforcement search warrants, or robbery and theft. As a result, the growers will often

       keep finished marijuana product, money from the illicit sale of marijuana, and documents

       related to the criminal enterprise at other locations that do not contain a marijuana grow.

               d.     The odor of marijuana at a home is a good indicator that the home is being

       used to grow marijuana plants. Many residential marijuana grows will have the strong

       odor of marijuana that is easily detected from outside the home. However, I also know

       from training and experience that great lengths are taken to construct marijuana grows so

       that the odor of marijuana is contained or hidden. This is done by using construction

       techniques to seal rooms making them air tight, using large commercial filters to remove

       the odor of marijuana, and using timers so the grow is vented when it is less likely to be

       detected by neighbors and law enforcement. These methods are often very effective at

       preventing the odor of marijuana from being detected outside the home.

       5.      During the course of my participation in numerous investigations, I have used a

variety of investigative techniques and resources, including physical and electronic surveillance

and various types of informants and cooperating sources. Because of these investigations,

training and experience, and conversations with other agents and law enforcement personnel, I

have become familiar with the methods used by traffickers to: smuggle and safeguard controlled
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 5 of 43




substances, distribute controlled substances, and collect and launder the proceeds generated by

their sale, manufacture and distribution. In addition, I have learned that drug traffickers use

various types of electronic communication devices to code, encrypt, conceal and maintain

records in order to facilitate their trafficking activities. Through all of this training and

experience I have further learned:

                a.      That persons involved in large scale drug trafficking conceal, in various

        locations, caches of drugs, drug paraphernalia, deeds to property, and other items of value

        and/or proceeds of drug transactions and evidence of financial transactions relating to

        obtaining, transferring, secreting, or spending large sums of money acquired from drug

        trafficking activities.

                b.      That drug traffickers often maintain (in either physical or electronic

        format): negotiable monetary instruments, transaction ledgers, U.S. currency, electronic

        currency (Bitcoin, etc.), controlled substance supplier lists, correspondence, drug related

        notations, logs, receipts, journals, books, records, and other documents noting the price,

        quantity, and/or times when controlled substances were obtained, transferred, sold,

        distributed, and/or concealed. I have further learned that drug traffickers also maintain

        drug paraphernalia such as weighing devices, marijuana cultivation paraphernalia,

        miscellaneous containers, and measuring devices, which are used to facilitate the

        distribution and/or consumption of controlled substances.

                c.      That drug traffickers earn large sums of money and often try to legitimize

        these large sums of money. In order to do this, drug traffickers attempt to secret, transfer,

        and conceal the illicit money by 1) placing assets in names other than their own to avoid

        detection while maintaining control; 2) hiding the money (and related documents) in
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 6 of 43




      businesses, safes, and associated bank accounts and safe deposit boxes; 3) using the

      money to buy assets that are difficult to trace; 4) depositing and commingling drug

      proceeds with legitimate funds in an effort to conceal the drug proceeds.

                d.   That drug traffickers engaged in money laundering frequently retain

      records of their transactions within their places of business. These records may be in the

      form of written notes and correspondence, receipts, negotiated instruments, contracts,

      bank statements, electronic communications and other records.

                e.   That drug traffickers engaged in money laundering often maintain such

      records for long periods of time, particularly when they are involved in ongoing criminal

      conduct over a long period of time.

                f.   There are many reasons why drug traffickers maintain evidence for long

      periods of time. The evidence may be innocuous at first glance (e.g. financial, credit card

      and banking documents, travel documents, receipts, documents reflecting purchases of

      assets, personal calendars, telephone and address directories, check books, videotapes and

      photographs, utility records, ownership records, letters and notes, tax returns and

      financial records, escrow files, telephone and pager bills, keys to safe deposit boxes,

      packaging materials, computer hardware and software), but have significance and

      relevance when considered in light of other evidence. The drug trafficker may no longer

      realize he/she still possesses the evidence or may believe law enforcement could not

      obtain a search warrant to seize the evidence. The drug trafficker may also be under the

      mistaken belief that he/she has deleted, hidden or further destroyed any computer related

      evidence. However, that evidence may still be retrievable by a trained forensic computer

      expert.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 7 of 43




             g.      Net worth / source and application of funds analyses can often show that a

      suspect’s known expenditures and/or accumulation of assets substantially exceeds his or

      her legitimate sources of income, thus providing evidence that the suspect is engaged in

      illegal activities (such as drug trafficking or fraud) which result in the generation of

      monetary proceeds. The net worth analysis compares a suspect’s net worth (cost value of

      total assets minus total liabilities) at a time just before the suspect has commenced his

      purported criminal enterprise, with his/her net worth at the approximate time of his/her

      arrest (and potentially at intervals in the interim). The source and application of funds

      analysis focuses on the suspect’s expenditures during the time period of the purported

      illegal activities and compares such expenditures with his/her legitimate sources of

      income. Both analyses require evaluation of bank records, credit records, loan records,

      documents evidencing ownership of assets, and other documents evidencing the financial

      profile of the suspect during the course of the purported illegal activity, as well as a short

      time period prior to the illegal activity (e.g., one year). Such analysis evidences changes

      in lifestyle, asset accumulation, and expenditures between the time period prior to the

      illegal activity and the time period of the illegal activity. This can provide evidence of

      profit-generating illegal activities (e.g., drug trafficking or fraud), as compared to a

      person earning income from legitimate sources. Evidence of a defendant’s expenditures,

      asset accumulation, financial lifestyle, net worth/source and application of funds

      analyses, and underlying financial documents necessary for such analyses are admissible

      evidence under federal case law in drug trafficking and money laundering cases. This

      establishes the need for such documents to be taken during the execution of a search

      warrant.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 8 of 43




              h.      Drug traffickers are not unlike other members of society in that they rely

      on credit and debit cards to make financial payments. Records relating to the use of such

      cards can provide valuable information to the investigation by establishing the amount of

      money that is being spent by the suspects, and it may further identify businesses which

      are associated with the illegal activities of the suspects.

              i.      Drug traffickers deal in currency and store currency in conveyances,

      homes, safe deposit boxes, safes and at business sites to conduct transactions.

      Furthermore, the Currency Transaction Report (CTR) (IRS Form 4789) is required to be

      completed and filed with the Internal Revenue Service by all financial institutions on

      every currency transaction that exceeds $10,000. This requirement causes tremendous

      problems for drug traffickers when they attempt to negotiate their illegal profits at

      financial institutions because these reports can be made available to law enforcement

      officials. It is quite common for individuals who deal in illegal controlled substances to

      convert drug proceeds (currency) into cashier’s checks or money orders in amounts less

      than $10,000 at numerous financial institutions over the course of several days in order to

      avoid the CTR filing requirement. Furthermore, drug traffickers often recruit other

      individuals to convert drug proceed currency for them in order to avoid handling the

      currency themselves. Finally, it is not uncommon for drug traffickers to endeavor to

      circumvent these requirements and “legitimize” their funds through casinos, documenting

      their “winnings” in an attempt to show an additional source of income.

              j.      Drug traffickers also use financial habits designed to minimize and hide a

      paper trail. Traffickers often purchase and/or title their assets in fictitious names, aliases,

      or in the names of relatives, friends, associates or business entities to avoid detection of
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 9 of 43




       these assets by government agencies, especially the Internal Revenue Service.

       Regardless of documented ownership, the drug traffickers continue to use these assets

       and exercise control over them.

               k.      Individuals who deal in illegal controlled substances take, or cause to be

       taken, photographs of themselves, their associates, their property and their illegal

       product. These individuals usually maintain these photographs in their possession or in

       businesses such as dispensaries where they have access and control. Locations related to

       the cultivation and distribution of illegal marijuana often maintain surveillance systems to

       monitor and protect grow sites, which frequently store and maintain evidence of ongoing

       illegal activity and criminal associations.

               l.      Drug traffickers often engage in domestic and/or international travel in

       relation to the smuggling of illegal contraband. Specifically, subjects of this investigation

       are of Chinese descent and engage in interstate or international travel for purposes of

       obtaining supplies, smuggling bulk currency out of the United States, distributing their

       product and/or speaking with investors and associates. Analysis of travel records can

       reveal other locations related to the distribution of illegal drugs or the payment of related

       proceeds. Furthermore, evidence of travel can also assist in the identification of assets

       and/or monetary expenditures associated with the illegal proceeds of drug transactions.

       6.      The information contained within this affidavit is based on my training and

experience, as well as information imparted to me by other law enforcement officers involved in

this investigation. Because this affidavit is being submitted for the limited purpose of securing a

search warrant, each and every fact known concerning this investigation has not been included.

This document contains only the facts believed necessary to establish probable cause that
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 10 of 43




 evidence, fruits and instrumentalities of violations of Title 21, United States Code, Section

 841(a)(1), as specified in Attachment B of this affidavit, are located at the TARGET

 LOCATIONS described in Attachment A of this affidavit.

                                           PROBABLE CAUSE

           7.   In December of 2019, the Drug Enforcement Administration (DEA) began an

 investigation into the Tony WU Drug Trafficking Organization. Through physical surveillance,

 GPS tracking devices, open records searches, and analyzing electrical consumption records,

 investigators learned Tony WU and his wife, Moon WU, are operating marijuana grows at 23404

 V66 Trail Montrose, Colorado (TARGET LOCATION ONE); 69300 Orion Trail Montrose,

 Colorado (TARGET LOCATION TWO); and 69306 Orion Trail Montrose, Colorado (TARGET

 LOCATION THREE). Tony WU and Moon WU’s primary residence is 23404 V66 Trail

 Montrose, Colorado (TARGET LOCATION ONE). As documented below, Tony WU and

 Moon WU frequently go to each of these locations, where they likely tend to the marijuana

 plants.

                                        A. TARGET LOCATIONS

           8.   TARGET LOCATION ONE - 23404 V66 Trail, Montrose, Colorado, is a

 single-family residence in a rural area. Montrose County Assessor records list the owner as

 Tony WU. The Delta-Montrose Electric Association (DMEA) provides electrical service to this

 address. The DMEA account holder for TARGET LOCATION ONE, is Tony WU. WU has

 been the account holder since January of 2017. Records from DMEA for the September 2019 to

 January 13, 2020 billing cycle show TARGET LOCATION ONE used 33,190 kW of electricity.

 Between September 1, 2019 and December 2019, the average monthly electrical usage at

 TARGET LOCATION ONE was 8,297 kW. In February 2020, the electrical usage was 15,010
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 11 of 43




 kW. In March 2020, the electrical usage was 14,159 kW. In April 2020, the electrical usage was

 10,685 kW, and in May 2020, electrical usage was 5,039 kW. Based on the elevated electrical

 usage and further information detailed below, I believe TARGET LOCATION ONE has been

 and continues to be utilized to cultivate marijuana in violation of Title 21, United States Code,

 Section 841(a)(1).

        9.      TARGET LOCATION TWO - 69300 Orion Trail, Montrose, Colorado, is a

 single-family residence in a rural area. Montrose County Assessor records list the owner as

 Tony WU. DMEA provides electrical service to this address. The DMEA account holder for

 TARGET LOCATION TWO, is Tony WU. WU has been the account holder since April 2016.

 Records from DMEA for the September 2019 to December 2019 billing cycle show TARGET

 LOCATION TWO used 4,268 kW of electricity. Between September 2019 and December 2019,

 the average monthly electrical usage at TARGET LOCATION TWO was 1,069 kW. This

 average is in line with average electrical use, but there are some irregularities. In September

 2019 the electrical usage was 8 kW. In October 2019 the electrical usage was 430 kW. In

 November 2019 the electrical usage was 1,816 kW. In December 2019 the electrical usage was

 2,014 kW. The electrical usage has steadily increased at the residence over the past several

 months and based on surveillance of the residence it does not appear that anyone actually lives in

 the residence. In February 2020, the electrical usage was 2,854 kW. In March 2020, the

 electrical usage was 5,424 kW. In April 2020, the electrical usage was 6,023 kW, and in May

 2020, electrical usage was 3,381 kW. Based on the increasing electrical usage, and further

 information detailed below, I believe TARGET LOCATION TWO has been and continues to be

 utilized to cultivate marijuana in violation of Title 21, United States Code, Section 841(a)(1).
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 12 of 43




        10.     TARGET LOCATION THREE - 69306 Orion Trail, Montrose, Colorado, is

 a single wide mobile home in a rural area. Montrose County Assessor records list the owner as

 Tony WU. DMEA provides electrical service to this address. The DMEA account holder for

 TARGET LOCATION THREE, is Tony WU. WU has been the account holder since May 2018.

 Records from DMEA for the September to January 2020 billing cycle show TARGET

 LOCATION THREE used 14,142 kW of electricity. Between September 2019 and January

 2020, the average monthly electrical usage at TARGET LOCATION THREE was 2,828 kW.

 Based on my training and experience, this means TARGET LOCATION THREE was using on

 average twice as much electricity as a comparable sized home. There are also some irregularities

 with the electrical usage at this residence. In September 2019, the electrical usage was 15 kW.

 In October 2019, the electrical usage was 14 kW. In November 2019, the electrical usage was

 482 kW. In December 2019, the electrical usage was 5,266 kW, and in January of 2020 the

 electrical usage was 8,365 kW. The electrical usage has remained elevated. In February 2020,

 the electrical usage was 10,829 kW. In March 2020, the electrical usage was 9,508 kW. In April

 2020, the electrical usage was 7,692 kW, and in May of 2020, the electrical usage was 8,788 kW.

 Based on surveillance of this location, it does not appear that anyone actually lives in the single

 wide trailer on the property. Based on the increasing electrical usage, and further information

 detailed below, I believe TARGET LOCATION THREE has been and continues to be utilized to

 cultivate marijuana in violation of Title 21, United States Code, Section 841(a)(1).

                            B. SURVEILLANCE AT TARGET LOCATIONS

        11.     On December 4, 2019, Colorado Bureau of Investigation (CBI) Agent in Charge

 (AIC) Jim Fuller and CBI Agents Travis Peck and Joseph Farmer, conducted open field

 surveillance near TARGET LOCATION ONE. CBI Agent Jeff Brown transported AIC Fuller,
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 13 of 43




 Agent Peck and Agent Farmer to the location. While Agent Brown was driving to the location,

 he observed a red Toyota Tundra bearing Colorado license plate GOY189, near the intersection

 of the Highway 550 frontage road and Government Springs Road. The red Toyota Tundra is

 registered to Tony Wu, at TARGET LOCATION ONE. As CBI Agents passed the driveway to

 the property, they observed a green metal gate across the driveway entrance. There were two

 brown metal posts on the north side, and one brown metal post on the south side. The posts on

 the north side had recently been placed in concrete and there was a small black solar panel on the

 north post, indicating that the gate could be opened remotely. The address numbers 23404, were

 posted on the south post.

        12.     Agent Brown dropped AIC Fuller, Agent Peck and Agent Farmer off near

 TARGET LOCATION ONE. While conducting surveillance they observed a driveway that is

 approximately seven-hundred feet long, leading from the roadway to TARGET LOCATION

 ONE. While AIC Fuller, Agent Peck and Agent Farmer were standing to the south of the

 residence, they were able to smell a strong odor of raw marijuana. There is a single wide mobile

 home on the property with the main door facing southwest. There were multiple vents on the

 roof of the mobile home, primarily on the south end. There is a stick framed addition that has

 been built onto the mobile home’s east side. The windows on the east side of the mobile home

 and all windows in the addition were covered with a white material, blocking any view into the

 structure. There is a large, stand alone, electrical box to the southwest of the mobile home.

        13.     To the south side of the mobile home there is a large fenced area, which has a

 fence post approximately every six feet. The fenced area extends from the southwest corner of

 the mobile home, back up north to the northeast side of a large metal pole barn, which is located

 to the northeast of the mobile home. The fenced area is divided in half with a metal fence, which
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 14 of 43




 extends from east to west, and divides the fenced area into a southern half and northern half. The

 exterior perimeter of the fence is a green material, which helps to obscure the view of anything

 contained inside of it. There is a large water tank inside the southern portion of the fenced area,

 which was on the east side. It appeared to AIC Fuller and Agents Peck and Farmer that the

 southern portion of the fenced area was likely used for an outdoor marijuana grow in the past.

 The north side of the fenced area has gravel in it and contains the addition that has been built

 onto the mobile home, and a portion of the metal pole barn. To the east of the northern half of

 the fenced area, outside of the fence next to a cedar tree, there was a large pile of soil and plant

 stalks. Several clumps of soil in the pile were still in the shape of plant pots. There is a small

 breezeway that has been built connecting the addition and the mobile home to the metal pole

 barn. The metal pole barn appears to be approximately 40 feet long by 30 feet wide. There is a

 pipe, which appears to be a gas line, on the southeast side of the metal pole barn. There are two

 windows on the east side of the metal pole barn, both of which were covered, blocking any view

 into the building. Both windows on the east side of the metal pole barn have large vent pipes

 sticking out of them. Each vent pipe appears to be approximately 8” to 10” in diameter, and are

 the type of vents, based on my training and experience, that are commonly used to vent buildings

 where marijuana is being grown. The vents are on the east side of the metal pole barn, which is

 the side of the building least visible from the driveway or the front of the mobile home. There is

 also another water tank located outside the northeast corner of the metal pole barn. The water

 tank is also placed in an area, where it is the least visible from the driveway and front of the

 mobile home. There was a large, white metal storage container, located to the north of the metal

 pole barn.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 15 of 43




        14.     The odor of raw marijuana, the excessive number of vents on the roof of the

 mobile home, all of the windows being covered with a white material, venting in the windows on

 the east side of the metal pole barn, the large amount of discarded soil and stalks which appear to

 be from past marijuana grows, the large water tanks in and near the fenced area, the large power

 box, and the white metal storage container box are all indicators of an illegal marijuana grow.

        15.     On December 9, 2019, TFO Rich Tifft, Agent Peck and AIC Fuller, responded to

 TARGET LOCATION ONE and again conducted surveillance of the property. TFO Tifft and

 AIC Fuller walked through an open field and were approximately 200 yards northeast from

 WU’s property.

        16.     TFO Tifft observed the red Toyota Tundra parked in the open carport and was

 able to confirm the front license plate (CO GOY189) by utilizing high power, magnified optics.

 There is a small breezeway between the mobile home and the metal pole barn that TFO Tifft was

 able to see a large quantity of potting soil, stacked up against the southern exterior wall of the

 pole barn. TFO Tifft and AIC Fuller observed Tony WU and an unknown female (believed to be

 Moon WU), get into WU’s Toyota Tundra, and drive down the driveway. A short time later,

 TFO Tifft observed the truck turn around and pull back into the carport. TFO Tifft and AIC

 Fuller observed Tony WU get out of the truck and go into the metal pole barn, which is the site

 of the suspected marijuana grow. WU returned with a plastic grocery bag with unknown

 contents. TFO Tifft observed WU place the bag into the back seat of the truck, then go into the

 mobile home. About one minute later, WU came out of the mobile home carrying something

 wrapped in a blue towel. WU placed the object into the back seat of the truck, then WU and the

 female left the property. Agent Peck followed WU and the unknown female to TARGET

 LOCATION TWO.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 16 of 43




        17.     On December 31, 2019, AIC Fuller, Agent Peck and TFOs Ben Russell and Tifft

 were conducting surveillance at TARGET LOCATION ONE. They observed a male, matching

 the description of Tony WU, leave the address in WU’s Toyota Tundra. A short time later, AIC

 Fuller, Agent Peck and TFOs Tifft, and Russell, went to the area of TARGET LOCATION TWO

 and THREE.

        18.     While conducting surveillance they observed the windows in the house at

 TARGET LOCATION TWO were all covered, blocking light and preventing any view into the

 structure. There was the frame of a small hoop house located near the main residence, as well as

 a detached building beside the main residence. At the time there were no vehicles parked near

 TARGET LOCATION TWO.

        19.     AIC Fuller, Agent Peck and TFOs Tifft, and Russell, continued southeast of the

 properties and conducted open field surveillance near TARGET LOCATION THREE. While

 conducting surveillance they observed WU’s Toyota Tundra parked near the residence. There is

 a single wide mobile home on the property, with an attached addition on the south side that is

 partially enclosed, and an attached addition on the north side that is fully enclosed. There was

 also a large red Conex box located east of the residence.

        20.     The attached enclosed addition, located on the north side of the mobile home, is

 enclosed with plywood and does not appear to be finished. There are no windows in the

 addition. Near the south door of the attached enclosed addition, there were several large black

 trash bags, a black plastic planter pot and a white five-gallon bucket. On the east side of the

 enclosed addition there were multiple black plastic planter pots.

        21.     Near the front door, under the roof of the addition on the south side of the

 residence, there were multiple galvanized steel wire tomato cages, and a bag of potting soil.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 17 of 43




 These items are commonly used in the cultivation of marijuana. The roof for the single wide

 mobile home is white in color and the roofs for the attached additions of the residence are red.

 There was still snow on the roof of the addition on the south side of the mobile home and

 noticeably less snow on the addition on the north side. This is possibly an indication of a heat

 source within the addition on the north side. Based on my training and experience indoor

 marijuana grows have to maintain warmer consistent temperatures in order for the marijuana

 plants to live and grow.

        22.     On January 27, 2020, Agent Peck was conducting surveillance at TARGET

 LOCATION TWO. Agent Peck observed Tony WU’s Toyota Tundra leave the residence. The

 Toyota Tundra was followed to Centennial Middle School, in Montrose, Colorado. Agent Peck

 was able to identify WU as the driver and sole occupant of the vehicle.

        23.     On May 14, 2020, members of the DEA Grand Junction office, agents from CBI,

 and I conducted surveillance of TARGET LOCATION ONE. I noted the presence of window

 coverings and window vents in the shop on the north side of the residence, indicative of an

 indoor marijuana grow operation. Although I could not hear the sound of related equipment or

 smell the odor of marijuana at the time, the persistent elevated electrical usage demonstrates that

 the marijuana grow remained in operation. I also noted indications of historical marijuana grow

 activity, such as a large pile of what appeared to be root balls from large plant pots, and outdoor

 irrigation equipment, but no other evidence of a current outdoor marijuana grow operation.

        24.     At the same time, DEA Special Agent Greenfield and other members of the DEA

 Montrose POD and CBI were conducting surveillance of TARGET LOCATIONS TWO AND

 THREE. Previously observed window coverings at these locations remained in place.

 Surveillance did not observe any audible sound of equipment used in marijuana cultivation or the
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 18 of 43




 detectible odor of marijuana during this surveillance. However, the continued excessive

 electrical usage at these locations demonstrate that they remain active locations for marijuana

 cultivation.

                  C. SURVEILLANCE OF TONY WU TO DENVER METRO AREA

        25.     On January 14, 2020, Agent Farmer obtained a GPS tracker warrant signed by Montrose

 County Court Judge Bennet Morris, which allowed a GPS unit to be installed on Tony WU’s Toyota

 Tundra. The following day, agents followed WU from his residence at TARGET LOCATION

 ONE to his properties on Orion Trail (TARGET LOCATIONS TWO AND THREE). TFOs

 Tifft and Russell were able to attach the GPS tracker to WU’s Toyota Tundra while it was

 parked outside the mobile home located at TARGET LOCATION THREE. While TFOs Tifft

 and Russell were outside the mobile home, they were able to smell the strong odor of raw

 marijuana, and hear what they believed to be electric fans running inside the mobile home.

        26.     On January 20, 2020, data from the GPS tracker indicated the Toyota Tundra had

 left Montrose, Colorado, and was driving through Grand Junction, Colorado. TFO Tifft and

 TFO Russell established surveillance on the vehicle and followed it to the Denver metro area.

 The vehicle traveled to a strip mall with several businesses on Hampden Avenue in Denver. WU

 was identified as the driver and sole occupant of the vehicle.

        27.     TFO Russell observed WU park and go into “Potting Garden Supply”. He was

 inside for a few minutes, then exited the store and got into his truck. An Asian male with a

 shaved head followed WU out of Potting Garden Supply and walked to another storefront in the

 strip mall called “Salon International.” The bald Asian male used keys to open the door of Salon

 International and went inside. Salon International is two doors to the west of Potting Garden

 Supply. Salon International appeared to be closed for business as items inside the store were

 boxed up.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 19 of 43




        28.     WU drove his truck around to the back of the strip mall. TFO Tifft observed WU

 carry a duffle bag and backpack into the back door of Potting Garden Supply. At approximately

 this same time, TFO Tifft observed a bald Asian male exit the back door of Salon International.

 The male went to the cargo area of a black BMW SUV and removed a cardboard Home Depot

 box and carried it into the back door of Salon International. The male came back out and

 retrieved a second cardboard Home Depot box from the BMW SUV and carried this box into the

 back door of Salon International.

        29.     TFO Tifft observed the bald Asian male exit the back door of Salon International

 carrying one Home Depot box, which he placed into the BMW. The BMW left and TFO Russell

 confirmed the male driver was the same Asian male that he had observed unlocking the front

 door of Salon International. TFO Tifft observed WU and an Asian male in a black down jacket

 come out the back door of Potting Garden Supply. WU opened the truck topper of his Tundra

 and removed one full black trash bag and then they took the trash bag into the back door of Salon

 International. WU then retrieved a second black trash bag, which appeared to be full, and carried

 it into the back door of Salon International.

        30.     Later, TFO Tifft observed a black Mercedes SUV back up to back door of Salon

 International. The Mercedes was only there for a few seconds and TFO Tifft was not able to see

 if anything was placed into the SUV or if anyone exited the SUV or store. The SUV then left.

        31.     TFO Russell observed WU exit the back door of Salon International carrying two

 black trash bags that appeared full. WU placed the bags into the back of this Toyota Tundra and

 went into the back door of Potting Garden Supply. At this time, TFO Tifft got out on foot and

 walked past WU’s Toyota Tundra. TFO Tifft looked into the back of WU’s Toyota Tundra,

 which is covered by a truck topper, and he observed the two black trash bags and one plastic
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 20 of 43




 grocery bag that looked full. Agent Tifft could smell the odor of raw marijuana coming from the

 back of WU’s truck. WU, the male in the down jacket and a 3rd Asian male, then exited the back

 door of Potting Garden Supply. The men were pushing a cart with fertilizer jugs and boxes, all

 of which were placed into WU’s Toyota Tundra. WU left and TFOs Tifft and Russell followed

 him out of Denver. GPS data showed he drove back to Grand Junction, where he stopped for an

 hour at a residence. WU then drove back to his residence at TARGET LOCATION ONE.

        32.     It is unknown if the black trash bags he was observed placing in his truck were the

 same bags he previously took into Salon International. Based on these observations, agents

 believe WU travelled to this location to complete a marijuana transaction, but it did not take

 place for unknown reasons, and the marijuana was being returned to WU. It is also believed that

 WU picked up additional growing supplies for his marijuana grow operations in Montrose,

 Colorado.

                            D. GPS TRACKERS AT TARGET LOCATIONS

        33.     Pursuant to court orders, Tony WU’s red Toyota Tundra was subject to GPS

 monitoring between January 15, 2020, and February 3, 2020. During this time, GPS tracking

 data showed the Toyota Tundra drove between TARGET LOCATIONS ONE, TWO and

 THREE, on a daily basis. WU’s Toyota Tundra returned to TARGET LOCATION ONE each

 day and would remain there overnight.

        34.     Between January 15, 2020, and January 27, 2020, WU’s Toyota Tundra drove

 from his residence (TARGET LOCATION ONE) to TARGET LOCATION TWO and THREE

 every day except for January 20, 2020, the day WU drove to the Denver metro area. WU’s

 Toyota Tundra was often at TARGET LOCATION TWO and THREE for several hours or more.

        35.     The GPS data from the Toyota Tundra supports that TARGET LOCATIONS
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 21 of 43




 TWO and THREE are marijuana grows operated by WU, or are locations where evidence will

 likely be found related to the conspiracy.

                 a.     Based on training and experience, I know it is common for marijuana

        cultivators to frequently work in their marijuana grows. They are often trimming plants,

        watering, harvesting marijuana or planting new crops. The GPS data from the red Toyota

        Tundra indicates this vehicle travels between the TARGET LOCATIONS on a daily

        basis.

                 b.     In addition, I know from training and experience that marijuana cultivators

        seldom keep finished marijuana product or other items of evidence at unoccupied

        marijuana grow homes. These items are often taken to locations that are occupied or that

        do not contain illegal marijuana grows and are less likely to be searched by law

        enforcement or subject to robbery/theft from other rival criminal groups. GPS data from

        the Toyota Tundra shows this vehicle spends the night at TARGET LOCATION ONE,

        indicating this is WU’s primary residence. GPS data also shows the truck commonly

        travels between TARGET LOCATIONS TWO and THREE and then back to TARGET

        LOCATION ONE. This activity supports that items of evidence, along with an illegal

        marijuana grow, will likely be found at TARGET LOCATION ONE.

         E.      HISTORY OF MARIJUANA CULTIVATION AT WU’S PROPERTIES

        36.      Tony WU has been suspected by law enforcement of cultivating marijuana in the

 past. On October 19, 2018, Montrose County Sheriff’s Office Deputy D. Horn, responded to

 TARGET LOCATION TWO, to post a distraint warrant on the front door of the residence. This

 property was purchased by Tony WU in April 2016. WU also owns the adjacent property

 directly southeast of this property, TARGET LOCATION THREE. WU purchased the property
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 22 of 43




 at TARGET LOCATION THREE in September of 2016. These two properties share a common

 driveway. While Deputy Horn was serving the distraint warrant, he observed large quantities of

 suspected marijuana on both properties. Deputy Horn obtained search warrants for both

 properties on October 19, 2018. As a result of the execution of those search warrants, over 2,000

 pounds of marijuana was seized from the properties. Deputy Horn contacted three people on the

 properties, identified as Sang HO, Shanggui TANG and Shiwei LIU. LIU informed Deputy

 Horn that they had all been living and working at the two properties for the past 6 months, but

 did not say whom they were working for. HO, TANG and LIU were all criminally charged for

 cultivating the marijuana found on the properties (Montrose County Sheriff’s Office incident

 S18-14839). All three cases are still pending judicial process at this time.

        37.     On October 30, 2018, Montrose County Sheriff’s Office Investigator G. Hill,

 contacted John Maurer, who resides at 16222 6900 Road Montrose, Colorado. Maurer’s

 residence is directly west of the properties owned by Tony WU. Maurer told Inv. Hill that he

 met WU near the beginning of October 2018 and WU introduced himself as the owner of the

 property next to Maurer’s property. He advised WU was driving a red, full sized truck when he

 spoke with WU and he had seen that same truck at the properties on Orion Trail (TARGET

 LOCATION TWO and THREE), on multiple occasions in the recent past.

        38.     On November 1, 2018, Inv. Hill went to TARGET LOCATION ONE, to try to

 speak with Tony WU. When Inv. Hill arrived at the residence, he was not able to contact

 anyone. Inv. Hill advised he observed the access door to the garage was open, and he observed

 grow lights and fans in the garage similar to the grow operation at Orion Trail. Inv. Hill also

 observed what appeared to be an old marijuana grow to the east of the residence. WU was never

 criminally charged for any of the marijuana grows that were found on his properties.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 23 of 43




        39.     At the onset of this investigation Agent Farmer looked up the addresses of Tony

 WU’s properties, to gather information. While looking at images on both Google Earth and the

 Montrose County GIS website, Agent Farmer was able to see what is believed to be, based on

 training and experience, evidence of past outdoor marijuana grows which were present at the

 properties during the time when the satellite images were taken for their respective websites.

 The satellite images show the infrastructure for marijuana grows, such as water lines, water

 tanks, and uniform disturbances in the soil. Attached are images from Google Earth and

 Montrose County GIS. As noted above WU has been the DMEA account holder of TARGET

 LOCATION ONE since January 2017. WU has been the DMEA account holder of TARGET

 LOCATION TWO since April of 2016, and he has been the DMEA account holder of TARGET

 LOCATION THREE since May of 2018.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 24 of 43




                 Montrose County GIS – TARGET LOCATION ONE
              Image from 03/10/2016 (before WU purchased the property).




                 Montrose County GIS – TARGET LOCATION ONE
                             Image from 04/22/2018.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 25 of 43




                     Google Earth – TARGET LOCATION ONE
                                  Image from 08/25/2019.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 26 of 43




                  Montrose County GIS – TARGET LOCATION TWO
 Image from 03/30/2018 (approximately 7 months before 10/19/18 search warrant execution)




                            Google Earth – TARGET LOCATION TWO
                                     Image from 08/25/2019.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 27 of 43




                  Montrose County GIS – TARGET LOCATION THREE
  Image from 03/29/2018 (approximately 7 months before 10/19/18 search warrant execution).




                       Google Earth – TARGET LOCATION THREE
                                 Image from 08/25/2019.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 28 of 43




                   F.      WAGE SURVEY OF TONY WU AND MOON WU

        38.     On January 16, 2020, a wage survey was conducted on Tony WU and Moon WU

 to see what income they have reported to the Colorado Department of Revenue for tax purposes.

 Tony WU reported income in all four quarters of 2016, and in the first three quarters of 2017.

 Tony WU has no reported income in 2018 or 2019. Tony WU’s total reported income in 2016

 was exactly $44,000. Tony WU’s total reported income in 2017 was exactly $26,000. Tony

 WU’s only listed employer is Panda Palace, which is a Chinese restaurant in Montrose,

 Colorado. Moon WU has no reported income to the State of Colorado.



                             SEARCH OF ELECTRONIC MEDIA

        39.     In this affidavit, the terms computers, or digital storage media or devices are

 intended to include any physical object upon which computer data can be recorded as well as all

 types of electronic, magnetic, optical, electrochemical, or other high speed data processing

 devices capable of performing logical, arithmetic, or storage functions, including desktop and

 laptop computers, mobile phones, tablets, server computers, network hardware, hard disks,

 RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or optical storage media.

        40.     I submit that if computers or storage media are found at the areas described above

 and in Attachment B, there is probable cause to search and seize those items for the reasons

 stated below. Some of these electronic records might take the form of files, documents, and

 other data that is user generated. Some of these electronic records, as explained below, might

 take a form that becomes meaningful only upon forensic analysis. I am aware that modern

 cellular telephones, or smart phones, operate in many respects as a computer, with internet

 access, and function at times as a person’s computer historically would have.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 29 of 43




        41.     Based on my and my colleagues’ knowledge, training, and experience, I know

 that a powered-on computer maintains volatile data. Volatile data can be defined as active

 information temporarily reflecting a computer’s current state including registers, caches, physical

 and virtual memory, network connections, network shares, running processes, disks, and printing

 activity. Collected volatile data may contain such information as opened files, connections to

 other computers, passwords used for encryption, the presence of anti-forensic tools, or the

 presence of programs loaded in memory that would otherwise go unnoticed. Volatile data and its

 corresponding evidentiary value is lost when a computer is powered-off and unplugged.

        42.     Based on my knowledge, training, and experience, I know that computer files or

 remnants of such files can be recovered months or even years after they have been downloaded

 onto a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a

 storage medium can be stored for years at little or no cost. Even when files have been deleted,

 they can be recovered months or years later using forensic tools. This is so because when a

 person “deletes” a file on a computer, the data contained in the file does not actually disappear;

 rather, that data remains on the storage medium until it is overwritten by new data. Therefore,

 deleted files, or remnants of deleted files, may reside in unallocated space or slack space—that

 is, in space on the storage medium that is not currently being used by an active file—for long

 periods of time before they are overwritten. In addition, a computer’s operating system may also

 keep a record of deleted data in a “swap” or “recovery” file.

        43.     Also, again based on my training and experience, wholly apart from user-

 generated files, computer storage media—in particular, computers’ internal hard drives—contain

 electronic evidence of how a computer has been used, what it has been used for, and who has

 used it. This evidence can take the form of operating system configurations, artifacts from
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 30 of 43




 operating system or application operation, file system data structures, and virtual memory

 “swap” or paging files. Computer users typically do not erase or delete this evidence, because

 special software is typically required for that task. However, it is technically possible to delete

 this information. Data on the storage medium not currently associated with any file can provide

 evidence of a file that was once on the storage medium but has since been deleted or edited, or of

 a deleted portion of a file (such as a paragraph that has been deleted from a word processing

 file). Web browsers, e-mail programs, and chat programs store configuration information on the

 storage medium that can reveal information such as online nicknames and passwords. Operating

 systems can record additional information, such as the attachment of peripherals, the attachment

 of USB flash storage devices or other external storage media, and the times the computer was in

 use. Computer file systems can record information about the dates files were created and the

 sequence in which they were created.

        44.     As further described in Attachment B, this application seeks permission to locate

 not only computer files that might serve as direct evidence of the crimes described on the

 warrant, but also for evidence that establishes how electronic devices were used, the purpose of

 their use, who used them, and when.

        45.     The analyst needs all assisting software (operating systems or interfaces, and

 hardware drivers) and any applications software, which may have been used to create the data

 (whether stored on hard drives or on external media), as well as all related instructional manuals

 or other documentation and security devices. Moreover, searching computerized information for

 evidence or instrumentalities of crime commonly requires the seizure of the entire computer’s

 input/output periphery devices (including related documentation, passwords and security
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 31 of 43




 devices) so that a qualified expert can accurately retrieve the system’s data in a controlled

 environment.

        46.     “User attribution” evidence can also be found on a computer and is analogous to

 the search for “indicia of occupancy” while executing a search warrant at the location described

 in Attachment A. For example, registry information, configuration files, user profiles, e-mail, e-

 mail address books, “chat,” instant messaging logs, photographs, videos, and correspondence

 (and the data associated with the foregoing, such as file creation and last accessed dates) may be

 evidence of who used or controlled the computer or storage medium at a relevant time. Further,

 in finding evidence of how a computer was used, the purpose of its use, who used it, and when,

 sometimes it is necessary to establish that a particular thing is not present on a storage medium.

 For example, the presence or absence of counter-forensic programs or anti-virus programs (and

 associated data) may be relevant to establishing the user’s intent.

        47.     I know from training and experience that digital software or hardware exists that

 allows persons to share digital access over wired or wireless networks allowing multiple persons

 to appear on the Internet from the same IP address. Examination of these items can reveal

 information about the authorized or unauthorized use of Internet connection at the locations.

        48.     Searching computer(s) for the evidence described in the attachment may require a

 range of data analysis techniques. For example, information regarding user attribution or

 Internet use is located in various operating system log files that are not easily located or

 reviewed. Or, a person engaged in criminal activity will attempt to conceal evidence of the

 activity by “hiding” files or giving them deceptive names. As explained above, because the

 warrant calls for records of how a computer has been used, what it has been used for, and who

 has used it, it is exceedingly likely that it will be necessary to thoroughly search storage media to
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 32 of 43




 obtain evidence, including evidence that is not neatly organized into files or documents. Just as a

 search of a premises for physical objects requires searching the entire premises for those objects

 that are described by a warrant, a search of this premises for the things described in this warrant

 will likely require a search among the data stored in storage media for the things (including

 electronic data) called for by this warrant. Additionally, it is possible that files have been deleted

 or edited, but that remnants of older versions are in unallocated space or slack space. This, too,

 makes it exceedingly likely that in this case it will be necessary to use more thorough techniques.

        49.     Based upon my knowledge, training and experience, I know that a thorough

 search for information stored in storage media often requires agents to seize most or all storage

 media to be searched later in a controlled environment. This is often necessary to ensure the

 accuracy and completeness of data recorded on the storage media, and to prevent the loss of the

 data either from accidental or intentional destruction. Additionally, to properly examine the

 storage media in a controlled environment, it is often necessary that some computer equipment,

 peripherals, instructions, and software be seized and examined in the controlled environment.

 This is true because of the following:

                a.      The nature of evidence. As noted above, not all evidence takes the form

        of documents and files that can be easily viewed on site. Analyzing evidence of how a

        computer has been used, what it has been used for, and who has used it requires

        considerable time, and taking that much time on premises could be unreasonable. Also,

        because computer evidence is extremely vulnerable to tampering and destruction (both

        from external sources and from code embedded in the system as a “booby-trap”), the

        controlled environment of a laboratory is essential to its complete and accurate analysis.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 33 of 43




             b.      The volume of evidence and time required for an examination. Storage

      media can store the equivalent of millions of pages of information. Additionally, a

      suspect may try to conceal criminal evidence; he or she might store it in random order

      with deceptive file names. This may require searching authorities to peruse all the stored

      data to determine which particular files are evidence or instrumentalities of crime.

      Analyzing evidence of how a computer has been used, what it has been used for, and who

      has used it requires considerable time, and taking that much time on premises could be

      unreasonable. As explained above, because the warrant calls for forensic electronic

      evidence, it is exceedingly likely that it will be necessary to thoroughly examine storage

      media to obtain evidence. Reviewing information for things described in the warrant can

      take weeks or months, depending on the volume of data stored, and would be impractical

      and invasive to attempt on-site.

             c.      Technical requirements. Computers can be configured in several different

      ways, featuring a variety of different operating systems, application software, and

      configurations. Therefore, searching them sometimes requires tools or knowledge that

      might not be present on the search site. The vast array of computer hardware and

      software available makes it difficult to know before a search what tools or knowledge

      will be required to analyze the system and its data on-site. However, taking the storage

      media off-site and reviewing it in a controlled environment will allow its examination

      with the proper tools and knowledge.

             d.      Variety of forms of electronic media. Records sought under this warrant

      could be stored in a variety of storage media formats that may require off-site reviewing

      with specialized forensic tools.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 34 of 43




             e.      Need to review evidence over time and to maintain entirety of evidence. I

      recognize the prudence requisite in reviewing and preserving in its original form only

      such records applicable to the violations of law described in this Affidavit and in

      Attachment B in order to prevent unnecessary invasion of privacy and overbroad

      searches. I advise it would be impractical and infeasible for the Government to review

      the mirrored images of digital devices that are copied as a result of a search warrant

      issued pursuant to this Application during a single analysis. I have learned through

      practical experience that various pieces of evidence retrieved from digital devices in

      investigations of this sort often have unknown probative value and linkage to other pieces

      of evidence in the investigation until they are considered within the fluid, active, and

      ongoing investigation of the whole as it develops. In other words, the weight of each

      individual piece of the data fluctuates based upon additional investigative measures

      undertaken, other documents under review and incorporation of evidence into a

      consolidated whole. Analysis is content-relational, and the importance of any associated

      data may grow whenever further analysis is performed. The full scope and meaning of

      the whole of the data is lost if each piece is observed individually, and not in sum. Due

      to the interrelation and correlation between pieces of an investigation as that investigation

      continues, looking at one piece of information may lose its full evidentiary value if it is

      related to another piece of information, yet its complement is not preserved along with

      the original. In the past, I have reviewed activity and data on digital devices pursuant to

      search warrants in the course of ongoing criminal investigations. I have learned from that

      experience, as well as other investigative efforts, that multiple reviews of the data at

      different times is necessary to understand the full value of the information contained
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 35 of 43




        therein, and to determine whether it is within the scope of the items sought in Attachment

        B. In order to obtain the full picture and meaning of the data from the information sought

        in Attachments A and B of this application, the Government would need to maintain

        access to all of the resultant data, as the completeness and potential of probative value of

        the data must be assessed within the full scope of the investigation. As such, I

        respectfully request the ability to maintain the whole of the data obtained as a result of

        the search warrant, and to maintain and to review the data in the control and custody of

        the Government and law enforcement at times deemed necessary during the investigation,

        rather than minimize the content to certain communications deemed important at one

        time. As with all evidence, the Government will maintain the evidence and mirror

        images of the evidence in its custody and control, without alteration, amendment, or

        access by persons unrelated to the investigation.

        50.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), when persons

 executing the warrant conclude that it would be impractical to review the media on-site, the

 warrant I am applying for would permit seizing or imaging storage media that reasonably appear

 to contain some or all of the evidence described in the warrant, thus permitting its later and

 perhaps repeated examination consistent with the warrant. The examination may require

 techniques, including but not limited to computer-assisted scans of the entire medium, that might

 expose many parts of a hard drive to human inspection in order to determine whether it is

 evidence described by the warrant.

        51.     Because several people may share the area described in this affidavit, it is possible

 that the area will contain computers that are predominantly used, and perhaps owned, by persons

 who are not suspected of a crime. If it is nonetheless determined that it is possible that the things
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 36 of 43




 described in this warrant could be found on any of those computers or storage media, the warrant

 applied for would permit the seizure and review of those items as well.

        52.     I know from training and experience that digital storage devices can be very large

 in capacity, yet very small in physical size. Additionally, I know from training and experience

 that those who are in possession of such devices also tend to keep them on their persons,

 especially when they may contain contraband or other evidence of a crime. The storage capacity

 of such devices can be as large as tens of gigabytes in size as further described below, which

 allows for the storage of thousands of images and videos as well as other digital information such

 as calendars, contact lists, programs, and text documents. Such storage devices can be smaller

 than a postage stamp in size, which allows them to be easily hidden in a person’s pocket.

       REQUEST FOR USE OF INVESTIGATIVE AND PROTECTIVE ACTIVITY

        53.     Contemporaneous with the execution of the warrant sought in this application, I

 request authorization for law enforcement to use an electronic technique to disrupt Wi-fi service

 at the TARGET LOCATIONS on the date of execution of the requested warrant, prior to and

 during execution of the warrant.

        54.     The TARGET LOCATIONS are in remote locations and it is difficult to

 determine what type of wireless technology is utilized at the property. However, based on

 surveillance, including the presence of equipment that can be operated remotely, agents believe

 that wireless and remote surveillance systems are likely in place at the properties. Additionally,

 based on my training and experience, it is common for indoor marijuana grow locations to have a

 surveillance system in place. These surveillance systems typically consist of multiple cameras,

 alarms, and a DVR-type storage system. Furthermore, there is very little, if any, cellular
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 37 of 43




 coverage in these locations. Accordingly, I believe that the occupants of these locations likely

 utilize Wi-fi calling to communicate.

        55.     Use of Wi-fi-enabled security devices by the occupants of the TARGET

 LOCATIONS could enable those occupants to know, in advance of search warrant execution,

 that law enforcement officials are approaching the premises. Similarly, occupants of one

 location could notify others, utilizing Wi-fi calling, before law enforcement is able to arrive and

 secure the area. This may provide the occupants an opportunity to flee, destroy or tamper with

 evidence, and could otherwise endanger the safety of officers executing the requested warrant.

 While firearms have not been observed at the TARGET LOCATIONS during surveillance, I

 know from my training and experience that firearms are frequently possessed by drug traffickers,

 particularly those operating in remote locations, in order to protect their product and/or the

 proceeds derived from their illegal conduct. Additionally, during searches of similar operations

 conducted in Western Colorado, large caches of weapons have been located.

        56.     In order to mitigate risk, I request authority to use the electronic technique

 discussed above as an authorized investigative or protective activity, pursuant to Title 18, United

 States Code, Sections 1029(f) and 1030(f). Use of this electronic technique may interrupt

 wireless connections for non-target devices within the immediate vicinity of the TARGET

 LOCATIONS. Any service disruptions to non-target devices will be brief and temporary, and

 law enforcement will limit such disruptions to the extent possible, while ensuring officer safety

                                          CONCLUSION

        57.     Based on the above described events, I submit that there is probable cause to

 believe that the TARGET LOCATIONS listed in Attachment A are being used to manufacture,

 store, and sell illegal controlled substances in violation of Title 21, United States Code, Sections
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 38 of 43




 841(a)(1) and 846.

        58.     I further submit that there is probable cause to believe that: (1) evidence of such

 crimes, (2) contraband, fruits of crime, or other items illegally possessed, and (3) property

 designed for use, intended for use, or used in committing a crime will be located at the

 TARGET LOCATIONS.

        59.     Finally, in conjunction with the execution of the search warrant, I submit there is

 good cause to utilize an investigative or protective activity to disrupt Wi-fi service at the

 TARGET LOCATIONS on the date of execution of the request warrant, prior to and during the

 execution.

        60.     WHEREFORE, I respectfully request a search warrant for the TARGET

 LOCATIONS, including all out buildings, detached garages and vehicles located on the curtilage

 on the properties.

                                                        s/ Blake McClellan
                                                        Blake McClellan
                                                        Task Force Officer
                                                        Drug Enforcement Administration


                                                                                29 day of May,
 Subscribed, attested to, and acknowledged by reliable electronic means on the ____
 2020.

 ________________________________
 Gordon P. Gallagher
 United States Magistrate Judge



                Reviewed and submitted by AUSA Jeremy Chaffin.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 39 of 43




                                ATTACHMENT A
                   DESCRIPTION OF PROPERTIES TO BE SEARCHED

 TARGET LOCATION TWO: 69300 Orion Trail, Montrose, Montrose County, Colorado,

 is a single family, one story home with a detached garage, which is located to the west of the

 main residence. The house sits on 28.39 acres of land. The residence has light blue or white

 colored siding with similar colored trim, and a white colored metal roof. The Montrose County

 Assessor’s Office website states that the main residence is approximately 2,082 square feet,

 contains 3 bedrooms and 1.5 bathrooms, and it was constructed in 1950. The location to be

 searched includes all persons, vehicles, and outbuildings on the property.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 40 of 43




                                        ATTACHMENT B

               DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

        Evidence, fruits, and/or instrumentalities of violations of Title 21, United States Code,
 Sections 841(a)(1) and 846, to include:

    1. Controlled substances, including, marijuana.

    2. Any vessels or other implements used in connection with the production, packaging,
       weighing, storage, transport, or distribution of such controlled substances.

    3. Any substance used to mix into controlled substances in order to create a larger volume.
       Such substances are commonly referred to as “cut.”

    4. Items used for the cultivation and processing of marijuana, including marijuana seeds,
       scissors, drying racks, nutrient reservoirs, PVC/poly pipes, hand or backpack sprayers,
       watering devices, growing mediums, liquid and powder nutrients, fertilizers, potting soil,
       pots, fungicides, insecticides, herbicides, pruning shears, irrigation supplies (including
       tubing, connectors, emitters, etc.), shovels and/or other gardening tools, generators,
       pumps, and marijuana cultivation manuals.

    5. Books, receipts, notes, invoices, charge card and/or credit card statements and
       summaries, bank statements, records, correspondence, controlled substance customer or
       supplier lists, growing schedules, logs, journals, contracts, shopping lists for food and
       supplies, letters, phone records, phone books, address books, notations and other papers,
       and any files or records relating to the cultivating, transporting, selling, storing, ordering,
       purchasing or distributing of controlled substances.

    6. Indicia related to occupancy, residency or ownership of property, premises, or vehicles,
       including, purchase or lease agreements, titles, keys, and mail envelopes.

    7. Weapons, firearms, and items used in conjunction with weapons or firearms, including
       magazines, ammunition and means of carrying or concealment and records or receipts
       pertaining to weapons, firearms and ammunition.

    8. Financial records, including expenses incurred in obtaining the equipment and items
       necessary for the cultivation and/or distribution of controlled substances, income derived
       from the sales of controlled substances, pay-owe sheets, records of legitimate income (to
       serve as a baseline to discern excess or unexplained income consistent with proceeds
       derived from drug trafficking) and general living expenses.

    9. United States currency, precious metals, jewelry and financial instruments, including
       mortgage notes, stocks, and/or bonds representing drug proceeds.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 41 of 43




   10. Books, records, invoices, receipts, records of real estate transactions, bank statements,
       and related records, certificates of deposits, passbooks, money drafts, letters of credit,
       money orders, bank drafts, cashier's checks, bank checks, correspondence, safe deposit
       keys, money wrappers, and other items evidencing the obtaining, secreting, transfer
       and/or concealment of assets and the obtaining, secreting, transfer, concealment and/or
       expenditure of money.

   11. Computers, cellular telephones, and/or portable telephones, pagers, and any stored
       electronic communications contained therein.

   12. Devices used to communicate with other individuals involved in the manufacture and
       distribution of marijuana or any other controlled substance, including cellular telephones,
       radios, pagers, beepers and devices used to conduct counter surveillance against law
       enforcement, including scanners, surveillance cameras, night vision devices, FLIR
       devices, monitors, motion sensors and/or alarms, recording devices and/or receipts or
       literature describing the same.

   13. Address and/or telephone books (written or typed by hand as opposed to printed
       commercially), indices and any papers reflecting names, addresses, telephone numbers,
       pager numbers, fax numbers and/or telex numbers of co-conspirators, sources of supply,
       customers, financial institutions, and other individuals or businesses with whom a
       financial relationship exists.

   14. Photographs and digital images, including still photos, negatives, videotapes, films,
       undeveloped film and the contents therein, slides, in particular, photographs of co-
       conspirators, of assets and/or controlled substances.

   15. Assigned telephone number for any and all telephone, cell phones and pagers found in
       the area, along with telephone toll records, papers, notebooks and other items
       documenting the purchase, acquisition or distribution of marijuana or any other
       controlled substance, and communications among co-conspirators.

   16. For the electronic devices (hereinafter COMPUTERS):

          a. evidence of who used, owned, or controlled the COMPUTERS such as logs,
             registry entries, configuration files, saved usernames and passwords, documents,
             calendars, browsing history, user profiles, e-mail, e-mail contacts, "chat" or
             instant messaging logs, photographs, and correspondence;

          b. evidence of software that may allow others to control the COMPUTERS, such as
             viruses, Trojan horses, and other forms of malicious software, as well as evidence
             of the presence or absence of security software designed to detect malicious
             software;

          c. evidence of the lack of such malicious software;
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 42 of 43




            d. evidence of the attachment to the COMPUTERS of other storage devices or
               similar containers for electronic evidence;

            e. evidence of counter-forensic programs (and associated data) that are designed to
               eliminate data from the COMPUTERS;

            f. evidence of the times the COMPUTERS were used;

            g. passwords, encryption keys, and other access devices that may be necessary to
               access the COMPUTERS;

            h. evidence indicating how and when the COMPUTERS were accessed or used to
               determine the chronological context of computer access, use, and events relating
               to the crime under investigation and to the computer user;

            i. contextual information necessary to understand the evidence described in this
               attachment;

            j. volatile data necessary to preserve evidence prior to powering-off and unplugging
               a running computer.

            k. Records and information, including texts, emails, photographs, or videos of or
               about controlled substances or people possessing, obtaining, distributing, or using
               controlled substances or holding firearms;

            l. records of or information about the COMPUTERS’ Internet activity, including
               firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
               web pages, search terms that the user entered into any Internet search engine, and
               records of user-typed web addresses;

            m. information, notes, documents, records, or correspondence, in any format and
               medium, pertaining to violations of Title 21, United States Code, Sections
               841(a)(1).

            n. items otherwise described in this attachment but contained on an electronic device
               of any sort.

        This warrant authorizes a review of electronic storage media and electronically stored
 information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
 instrumentalities described in this warrant. The review of this electronic data may be conducted
 by any government personnel assisting in the investigation, who may include, in addition to law
 enforcement officers and agents, attorneys for the government, attorney support staff, and
 technical experts. Pursuant to this warrant, DEA may deliver a complete copy of the seized or
 copied electronic data to the custody and control of attorneys for the government and their
 support staff for their independent review.
Case 1:20-sw-00657-GPG Document 1 Filed 05/29/20 USDC Colorado Page 43 of 43




 DEFINITIONS:

 As used above, the terms “records” and “information” include all of the foregoing items of
 evidence in whatever form and by whatever means they may have been created or stored,
 including any form of computer or electronic storage (such as hard disks or other media that can
 store data); any handmade form (such as writing, drawing, painting); any mechanical form (such
 as printing or typing); and any photographic form (such as film, prints, videos, or photocopies).

 As used above, the terms “computers” or “digital storage media” are intended to include any
 physical object upon which computer data can be recorded as well as all types of electronic,
 magnetic, optical, electrochemical, or other high speed data processing devices capable of
 performing logical, arithmetic, or storage functions, including desktop and laptop computers,
 mobile phones, tablets, server computers, network hardware, hard disks, RAM, flash memory,
 and other electronic storage media.

                  USE OF INVESTIGATIVE OR PROTECTIVE ACTIVITY

         This warrant authorizes officers to use an electronic technique to disrupt Wi-fi service to
 the locations identified in ATTACHMENT A on the date of execution of the warrant, prior to
 and during execution of the warrant. This technique is a lawfully authorized investigative or
 protective activity, pursuant to Title 18, Unite States Code, Sections 1029(f) and 1030(f).
 Officers must use reasonable efforts to ensure any service disruptions to non-target devices are
 brief and temporary, and to limit such disruptions to the extent possible, while ensuring officer
 safety.
